Title: From Abigail Smith Adams to Richard Rush, 21 August 1816
From: Adams, Abigail Smith
To: Rush, Richard



Dear Sir
Quincy August 21st 1816

I take the Liberty of introducing to you and your good Lady, Leiut Clark, who is on his way to visit his Friends in Maryland. he can give you any information you may wish for, respecting your Friends in Quincy.
you will recollect mr Clark is the Gentleman, of whom I asked of you, when he was a Stranger Some information respecting, his Character, and connections—
I have not had any cause Since to regret the inquiry—His conduct will bear the Strickest Scrutiny—and his Merit and Services as an officer, would entitle him to a higher grade, than he now holds, if their was any active Service by which he could obtain it. Commodore Bainbridge writes thus of him, “I Selected Lt Clark as one of the officers for the Independence, which I Should not have done, if I had not have entertaind the most favorable opinion of him, and his conduct has verified my fullest expectations from him; as a Gentleman & an officer, I can certainly Speak of him in the highest terms.”
you See Sir I write to you, as to one of my own Family, presumeing that you will feel an interest in what ever your good Father entertained a friendship for—as I feel to all his Family a Strong attachment—I have every reason to Suppose it reciprocal—and Subscribe your / Friend
A Adams—